




EXHIBIT 10.4




AMENDMENT NO. 4
TO
CREDIT AGREEMENT


This Amendment No. 4, dated as of June 3, 2014 (this “Amendment”) is entered
into among SPIRIT AEROSYSTEMS, INC., a Delaware corporation (the “Borrower”);
SPIRIT AEROSYSTEMS HOLDINGS, INC., a Delaware corporation (the “Parent
Guarantor”); each of the other Guarantors party hereto; Bank of America, N.A.,
as Administrative Agent, and the Lenders party hereto. Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.


W I T N E S S E T H:


WHEREAS, the Borrower, the Parent Guarantor and the other Guarantors party
thereto, the Lenders and Bank of America, N.A., as Administrative Agent are
parties to that certain Credit Agreement dated as of April 18, 2012 (as amended,
modified, extended, restated or otherwise supplemented from time to time,
including without limitation pursuant to that certain Amendment No. 1 dated as
of October 26, 2012, that certain Amendment No. 2 dated as of August 2, 2013 and
that certain Amendment No. 3 dated as of March 18, 2014, the “Credit
Agreement”);


WHEREAS, the Borrower has requested certain amendments to the Credit Agreement,
and the Lenders (by action of the Requisite Lenders and Requisite Revolving
Lenders) have agreed to such amendments subject to the terms and conditions set
forth herein;


Now, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:


Section 1. Amendments


1.1    The following definition is hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:


“Amendment No. 4 Effective Date” means June 3, 2014.


1.2    Clause (xviii) of Section 8.01(a) of the Credit Agreement is amended by
changing the “$100,000,000” referenced therein to “$150,000,000”.


1.3    The last sentence of Section 8.01(a) of the Credit Agreement is amended
by deleting “(xviii)” referenced therein.


1.4    Section 8.07 of the Credit Agreement is amended by deleting the “and” at
the end of clause (vi) thereof, replacing the “.” at the end of clause (vii)
thereof with “; and” and adding a new clause (viii) to read as follows:


(viii)    from the Amendment No. 4 Effective Date through the end of the
Suspension Period, so long as no Default or Event of Default then exists after
giving effect thereto, the Borrower may pay cash dividends to the Parent
Guarantor at the times and in the amounts necessary to enable the Parent
Guarantor to repurchase, redeem or otherwise acquire its Equity Interests and/or
to declare and pay cash dividends to the holders of its Equity Interests;
provided that the aggregate amount of such repurchases, redemptions,
acquisitions and dividends pursuant to this clause (viii)) shall not exceed
$150,000,000.










--------------------------------------------------------------------------------




Section 2. Conditions Precedent to the Effectiveness of this Amendment.
This Amendment shall become effective as of the date first written above when,
and only when, each of the following conditions precedent shall have been
satisfied or waived (the “Amendment No. 4 Effective Date”) by the Administrative
Agent:


2.1    Executed Counterparts. The Administrative Agent shall have received this
Amendment, duly executed by the Borrower, the Guarantors, the Administrative
Agent, the Requisite Lenders and the Requisite Revolving Lenders;


2.2    No Default or Event of Default. Immediately before and after giving
effect to this Amendment, no Default or Event of Default shall have occurred and
be continuing;


2.3    No Material Adverse Change. There shall not have occurred a material
adverse change since December 31, 2013 in the business, financial condition,
affairs or results of operation of the Parent Guarantor and its Subsidiaries,
taken as a whole;


2.4    Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect;
2.5    Fees and Expenses. The Borrower shall have delivered, by wire transfer of
immediately available funds, to the Administrative Agent, for the account of
each Lender that consents to this Amendment on or before 12:00 noon Eastern time
on Tuesday, June 3, 2014 (or such later time and/or date as the Borrower may
agree in its sole discretion), an amendment fee in an amount equal to seven and
one-half basis points (0.075%) of the sum of the Revolving Commitment of such
Lender plus the aggregate outstanding principal amount of the Term B Loan of
such Lender, which fee shall be earned and payable on the Amendment No. 4
Effective Date. Unless waived by the Administrative Agent, the Borrower shall
have paid all fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Amendment No. 4 Effective Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).
Section 3. Representations and Warranties


On and as of the Amendment No. 4 Effective Date, after giving effect to this
Amendment, the Loan Parties hereby represent and warrant to the Administrative
Agent and each Lender as follows:


3.1    this Amendment has been duly authorized, executed and delivered by each
Loan Party and, assuming the due execution and delivery of this Amendment by
each of the other parties hereto, constitutes the legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally;


3.2    each of the representations and warranties contained in Article VI of the
Credit Agreement and in each other Loan Document is true and correct in all
material respects (except that any representation or warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) with the same effect as if then made (unless expressly stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date);


3.3    no Default or Event of Default has occurred and is continuing; and


3.4    after giving effect to this Amendment, neither the modification of the
Credit Agreement affected pursuant to this Amendment nor the execution,
delivery, performance or effectiveness of this Amendment (a) impairs




--------------------------------------------------------------------------------




the validity, effectiveness or priority of the Liens granted pursuant to any
Loan Document, and such Liens continue unimpaired with the same priority to
secure repayment of all Obligations, whether heretofore or hereafter incurred;
or (b) requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens.


Section 4. Fees and Expenses


The Borrower agrees to pay promptly (and in any event on the Amendment No. 4
Effective Date) after presentation of an invoice therefor all reasonable and
documented out-of-pocket fees and expenses of the Joint Lead Arrangers
(including the reasonable and documented fees and out-of-pocket expenses of
Moore & Van Allen, PLLC) in connection with the preparation, negotiation,
execution and delivery of this Amendment.


Section 5. Reference to the Effect on the Loan Documents


5.1    As of the Amendment No. 4 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof’
and words of like import), shall mean and be a reference to the Credit
Agreement, as amended hereby, and this Amendment and the Credit Agreement shall
be read together and construed as a single instrument. Each of the table of
contents and lists of Exhibits and Schedules of the Credit Agreement shall be
amended to reflect the changes made in this Amendment as of the Amendment No. 4
Effective Date;


5.2    Except as expressly amended hereby or specifically waived above, all of
the terms and provisions of the Credit Agreement and all other Loan Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed;


5.3    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrower, Lead Arranger or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver or amendment of any
other provision of any of the Loan Documents or for any purpose except as
expressly set forth herein; and


5.4    This Amendment is a Loan Document.


Section 6. Execution in Counterparts


This Amendment may be executed by the parties hereto in several counterparts
(including by facsimile or other electronic imaging means (e.g., “.pdf” or
“.tif”), each of which shall be deemed to be an original and all of which shall
constitute together but one and the same agreement.


Section 7. Governing Law


THIS AMENDMENT and any claims, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
AMENDMENT and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of NEW yORK.


Section 8. Headings


The various headings of this Amendment are inserted for convenience only and
shall not affect the meaning or interpretation of this Amendment or any
provisions hereof.


Section 9. Notices


All communications and notices hereunder shall be given as provided in the
Credit Agreement.










--------------------------------------------------------------------------------




Section 10. Severability


The fact that any term or provision of this Amendment is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.


Section 11. Successors


The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.


Section 12. Cross-References


References in this Amendment to any Section are, unless otherwise specified or
otherwise required by the context, to such Section of this Amendment.


Section 13. Affirmations


13.1    Each Loan Party signatory hereto hereby (a) ratifies and affirms its
obligations under the Loan Documents (including guarantees and security
agreements) executed by the undersigned and (b) acknowledges, renews and extends
its continued liability under all such Loan Documents and agrees such Loan
Documents remain in full force and effect, in each case, as modified by this
Amendment.


13.2    Each Loan Party signatory hereto hereby reaffirms, as of the Amendment
No. 4 Effective Date, (a) the covenants and agreements contained in each Loan
Document to which it is a party, including, in each case, such covenants and
agreements as in effect immediately after giving effect to this Amendment and
the transactions contemplated thereby, and (b) its guarantee of payment of the
Obligations pursuant to the Guaranty and the Lien on the Collateral securing
payment of the Obligations pursuant to the Security Documents.


13.3    Each Loan Party signatory hereto hereby certifies that, as of the date
hereof (both before and after giving effect to the occurrence of the Amendment
No. 4 Effective Date), the representations and warranties made by it contained
in the Loan Documents to which it is a party are true and correct in all
material respects (except that any representation or warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) with the same effect as if then made (unless expressly stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date).


13.4    Each Loan Party signatory hereto hereby acknowledges and agrees that the
acceptance by the Administrative Agent and each Lender shall not be construed in
any manner to establish any course of dealing on the Administrative Agent’s or
Lender’s part, including the providing of any notice or the requesting of any
acknowledgment not otherwise expressly provided for in any Loan Document with
respect to any future amendment, waiver, supplement or other modification to any
Loan Document or any arrangement contemplated by any Loan Document.


13.5    Each Loan Party signatory hereto hereby represents and warrants that,
immediately after giving effect to this Amendment, each Loan Document, in each
case as modified by this Amendment (where applicable), to which it is a party,
assuming the due execution and delivery of such Loan Document as modified (where
applicable) by each of the other parties thereto, continues to be a legal, valid
and binding obligation of the undersigned, enforceable against such party in
accordance with its terms (except, in any case, as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by principles of equity).




[SIGNATURE PAGES FOLLOW]






--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.


SPIRIT AEROSYSTEMS, INC.


By: /s/    Stacy Hall_________________________
Name:    Stacy Hall
Title:    Acting Treasurer


SPIRIT AEROSYSTEMS HOLDINGS, INC.


By: /s/    Stacy Hall_________________________
Name:    Stacy Hall
Title:    Acting Treasurer


SPIRIT AEROSYSTEMS INTERNATIONAL HOLDINGS, INC.


By: /s/    Joseph Boyle______________________
Name:    Joseph Boyle
Title:    Assistant Secretary


SPIRIT AEROSYSTEMS FINANCE, INC.


By: /s/    Joseph Boyle______________________
Name:    Joseph Boyle
Title:    Assistant Secretary


SPIRIT AEROSYSTEMS INVESTCO, LLC


By: /s/    Joseph Boyle______________________
Name:    Joseph Boyle
Title:    Assistant Secretary


SPIRIT AEROSYSTEMS North Carolina, Inc.


By: /s/    Joseph Boyle______________________
Name:    Joseph Boyle
Title:    Assistant Secretary


SPIRIT AEROSYSTEMS OPERATIONS INTERNATIONAL, INC.


By: /s/    Joseph Boyle______________________
Name:    Joseph Boyle
Title:    Assistant Secretary


Spirit Defense, Inc.


By: /s/    Joseph Boyle______________________
Name:    Joseph Boyle
Title:    Assistant Secretary




--------------------------------------------------------------------------------


























Bank of America, N.A.,
as Administrative Agent and Collateral Agent


By: /s/    Kevin L. Ahart______________________
Name:     Kevin L. Ahart
Title:     Vice President






BANK OF AMERICA, N.A.


By: /s/    Kenneth J. Beck            
Name:    Kenneth J. Beck
Title:     Director
THE BANK OF NEW YORK MELLON


By: /s/    John T. Smathers        
Name:    John T. Smathers
Title:     First Vice President
THE BANK OF NOVA SCOTIA


By: /s/    David Mahmood        
Name:    David Mahmood
Title:     Managing Director THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


By: /s/    Thomas J. Sterr            
Name:    Thomas J. Sterr
Title:     Authorized Signatory BRANCH BANKING AND TRUST COMPANY


By: /s/    Ben Reed Barton        
Name:    Ben Reed Barton
Title:     Banking Officer CALIFORNIA FIRST NATIONAL BANK


By: /s/    D.N. Lee            
Name:    D.N. Lee
Title:     S.V.P. CITIBANK, N.A.,


By: /s/    Susan Manuelle        
Name:    Susan Manuelle
Title:     Vice President
COMERICA BANK




--------------------------------------------------------------------------------






By: /s/    Mark J. Leveille        
Name:    Mark J Leveille
Title:     Vice President COMPASS BANK


By: /s/    Michael Dixon            
Name:    Michael Dixon
Title:     Senior Vice President CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH


By: /s/    Alain Daoust            
Name:    Alain Daoust
Title:     Authorized signatory




By: /s/    Tyler R. Smith            
Name:    Tyler R. Smith
Title:     Authorized signatory FIFTH THIRD BANK


By: /s/    Mark Stapleton        
Name:    Mark Stapleton
Title:     Vice President
INTRUST BANK, N.A.


By: /s/    Robert P. Harmon        
Name:    Robert P Harmon
Title:     Senior Commercial Relationship Manager
MORGAN STANLEY BANK, N.A.


By: /s/    Christopher Winthrop        
Name:    Christopher Winthrop
Title:     Executive Director
THE NORTHERN TRUST COMPANY


By: /s/    James Shanel        
Name:    James Shanel
Title:     Vice President
ROYAL BANK OF CANADA


By: /s/    Richard C. Smith        
Name:    Richard C. Smith
Title:     Authorized Signatory
THE ROYAL BANK OF SCOTLAND PLC, AS A LENDER


By: /s/    L. Peter Yetman        
Name:    L. Peter Yetman
Title:     Director
SCOTIABANC INC.


By: /s/    J.F. Todd            
Name:    J.F. Todd
Title:     Managing Director
U.S. BANK NATIONAL ASSOCIATION






--------------------------------------------------------------------------------




By: /s/    Tim Landro        
Name:    Tim Landro
Title:     Vice President
WELLS FARGO BANK, N.A.


By: /s/    David Ericson            
Name:    David Ericson
Title:     Director




